SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers’ ID (CNPJ) 33.042.730/0001-04 Company Registry (NIRE) 35.3.003.960 90 Publicly-held Company NOTICE TO SHAREHOLDERS PAYMENT OF INTEREST ON EQUITY We inform that the Board of Directors of Companhia Siderúrgica Nacional (“CSN”), pursuant to article 31 of the Company’s Bylaws, approved the payment to shareholders of interest on equity at the amount of R$560,000,000.00 (five hundred sixty million reais), from the profit reserve account, corresponding to the gross amount of R$ 0.384095 per share. Except for those shareholders proven to be immune or exempt, this amount is subject to withholding income tax at the rate of 15%. Shareholders domiciled in a country which does not have income tax or in which the maximum rate is below 20% will be subject to withholding income tax at the rate of 25%, pursuant to the provisions in article 8 of Law 9,779/99. Taking into consideration the withholding tax rate of 15%, net amount to be paid will be R$ 0.326481 per share. Said interest on equity will be paid, with no monetary restatement, on a date to be defined by the Board of Directors during the year of 2013. Shareholders registered in the records of the depositary institution, Banco Itaú S.A on April 1, 2013 will be entitled to receive said Interest on Equity. We also inform that as of April 2, 2013, inclusive, the Company’s shares will be traded on the Brazilian Stock Exchange as ex-interests over said interest on equity. São Paulo, April 1 st , 2013. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 1, 2013 COMPANHIA SIDERÚRGICA NACIONAL By: /
